NUMBER 13-13-00184-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG
____________________________________________________________

SUSANNA E. GROVES,                                                             Appellant,

                                             v.

CAMERON APPRAISAL DISTRICT,                         Appellee.
____________________________________________________________

             On appeal from the 357th District Court
                  of Cameron County, Texas.
____________________________________________________________

                        MEMORANDUM OPINION
  Before Chief Justice Valdez and Justices Benavides and Longoria
                 Memorandum Opinion Per Curiam

       Appellant, Suzanna E. Groves attempted to perfect an appeal from an order

signed on February 26, 2013, in cause no. CL-05-1249-E.               Upon review of the

documents before the Court, it appeared that there was no final, appealable judgment

dated February 26, 2013. On April 15, 2013, the Clerk of this Court notified appellant of

this defect so that steps could be taken to correct the defect, if it could be done. See TEX.
R. APP. P. 37.1, 42.3.    Appellant was advised that, if the defect was not corrected within

ten days from the date of receipt of the notice, the appeal would be dismissed for want of

jurisdiction. Appellant responded to the Court’s notice by providing an order signed by

the trial court on April 8, 2013 granting appellant’s affidavit of indigency and by filing an

amended notice of appeal.

       In terms of appellate jurisdiction, appellate courts only have jurisdiction to review

final judgments and certain interlocutory orders identified by statute.        Lehmann v.

Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). Appellant is attempting to appeal an

“Order on Plaintiff’s Motion to Reconsider Order and Motion for Interlocutory Default

Judgment.” The order granting appellant’s affidavit of indigency does not establish that

this Court has jurisdiction over this matter.

       The Court, having considered the documents on file and appellant's failure to

correct the defect in this matter, is of the opinion that the appeal should be dismissed for

want of jurisdiction.     Accordingly, the appeal is DISMISSED FOR WANT OF

JURISDICTION. See TEX. R. APP. P. 42.3(a),(c).

                                                                       PER CURIAM

Delivered and filed the
6th day of June, 2013.




                                                2